Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a dewatered material conduit adapted to duct dewatered material from the second sub-assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 31 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high shearing pump” in claim 22 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21, 23-30, 32-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over KR 1990816 B1 (hereinafter referred as “Jangheung”, refer attached English language machine translation for claim mapping), in view of US 3919086 (hereinafter referred as “Peck”), US 2004/0035760 (hereinafter referred as “Alford”), and US 2005/0230299 (hereinafter referred as “Saho”).
Regarding claim 21, Jangheung teaches an assembly for treatment of fluid, the assembly comprising:
A contaminated fluid conduit (influent) that is adapted to duct contaminated fluid and receives one or more additives to create a modified fluid, the additives being selected from the group consisting of a magnetic material, a polymer and a coagulant (refer paragraph [0014] indicating adding magnetic powder, coagulation aid and neutralizing agent to influent); 
a reactor (200) for receiving the contaminated fluid conduit with the modified fluid, the reactor producing a semi-clean fluid (510); 
a first sub-assembly (500) that receives the semi-clean fluid, the first sub-assembly remove an amount of magnetic material from the semi-clean fluid (refer paragraph [0014]), and a retentate conduit being in fluid communication with the reactor (refer conduit from separator 500 connecting to sludge line of 200); 
a sludge conduit (420) that is adapted to carry sludge from the reactor containing magnetic and non-magnetic material, the sludge being passed from the reactor to a second sub- assembly (300); 
a sheared non-magnetic material conduit (351) that is adapted to duct to the second sub-assembly sheared non-magnetic material from flocculant containing magnetic and non-magnetic materials so that the one or more magnets associated with the second sub-assembly further separate magnetic material from non- magnetic material to create a further modified fluid; 
a recycled portion conduit (371) that is adapted to carry magnetic material that is returned from the second sub-assembly to the reactor; 
and a conduit (351) adapted to duct material from the second sub- assembly, the material being formed by separating further non- magnetic material using a sludge processing device (refer conduit 351 directing non-magnetic material to sludge processing 600).
The reactor 200 is a sedimentation tank and therefore inherently comprises a sludge blanket. Jangheung does not disclose that the reactor 200 comprises a weir. However, sedimentation tanks comprising weirs to collect supernatants is well known in the art as evidenced by Peck. It would have been an obvious matter of design choice to one of ordinary skill in the art to apply a known technique (providing a weir) to a known device (a settling tank) to yield predictable results of collecting supernatant.
Jangheung does not teach that the first assembly (500) comprising self-cleaning magnetic shuttles.
Alford teaches a magnetic separator including a chamber 11 having inlets and outlets 12, 13 which together define a flow path 14. Axially extending tubes 15 are disposed in an array around the cross-section of the chamber 11 and the perforated baffle plate 18 divides the chamber 11 into top and bottom compartments 16, 17. Each tube contains a magnetic shuttle 19, which can be moved up and down the tube between separator and release positions using a pneumatic control system (abstract).
Jangheung and Alford are analogous inventions in the art of liquid treatment using magnetic separators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jangheung with teachings of Alford to use magnetic separator comprising self-cleaning magnetic shuttles to enable convenient change of direction of movement of magnets to enable separation of magnetic material from liquid.
Jangheung does not disclose that the second sub-assembly 300 comprises a magnetic drum. Jangheung discloses that non-magnetic sludge from the second sub-assembly 300 is sent to sludge processing (600), however, does not disclose what type of processing is done in the sludge processing.
Saho teaches an assembly (fig. 1) for treating contaminated fluid (wastewater), the assembly having a reactor (9b), a magnetic separator (14) separating magnetic particles and sludge, a secondary magnetic separator (51a) separating magnetic particles from the sludge, and dehydration unit (52f) for dehydration of sludge. Saho discloses that the magnetic separator (14) comprises a drum separating magnetic material from a mixture (refer fig. 2).
It would have been an obvious matter of design choice to one of ordinary skill in the art to use known type of magnetic separator such as drum separator to separate magnetic particles from a mixture, and use sludge dehydrator to further process sludge and remove liquid from sludge. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 23, it is evident from fig. 1 of Jangheung that the first and second sub-assemblies are separate from the reactor.
Regarding claims 24 and 25, Providing multiple second sub-assemblies is a mere duplication of parts in an assembly/apparatus. In In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one of ordinary skill in the art to select number of first and second sub-assemblies based on capacity and requirement of the system.
Regarding claims 26 and 27, it is evident from fig. 1 of Jangheung that the first sub-assembly (500) and second sub-assembly (300) are in parallel connection with the reactor 
Regarding claims 28 and 34, Jangheung teaches an assembly (fig. 1) comprising: 
a reactor (combination of 100 and 200) containing contaminated fluid, the reactor having a reactive sludge blanket (settling tank 200 inherently comprises a sludge blanket since sludge is collected from bottom and supernatant is collected from top); 
at least one first sub-assembly (500) receiving semi-clean fluid from the reactor;
a retentate conduit in fluid communication with the at least one first sub-assembly and in fluid communication with the reactor, retentate being delivered from the at least one first sub-assembly to the reactor via the retentate conduit (refer fluid communication between separator 500 and reactor through conduit(s)); 
at least one second sub-assembly (300) receiving sludge from the reactor, the at least one second sub-assembly separating magnetic material from the received sludge; and 
a recycled portion conduit in fluid communication with the at least one second sub- assembly and in fluid communication with the reactor (refer conduit 371), separated magnetic material being delivered from the at least one second sub-assembly to the reactor via the recycled portion conduit.
The reactor 200 is a sedimentation tank and therefore inherently comprises a sludge blanket. Jangheung does not disclose that the reactor 200 comprises a weir. However, sedimentation tanks comprising weirs to collect supernatants is well known in the art as evidenced by Peck. It would have been an obvious matter of design choice to one of ordinary 
Jangheung does not teach that the first assembly (500) comprising self-cleaning magnetic shuttles.
Alford teaches a magnetic separator including a chamber 11 having inlets and outlets 12, 13 which together define a flow path 14. Axially extending tubes 15 are disposed in an array around the cross-section of the chamber 11 and the perforated baffle plate 18 divides the chamber 11 into top and bottom compartments 16, 17. Each tube contains a magnetic shuttle 19, which can be moved up and down the tube between separator and release positions using a pneumatic control system (abstract).
Jangheung and Alford are analogous inventions in the art of liquid treatment using magnetic separators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jangheung with teachings of Alford to use magnetic separator comprising self-cleaning magnetic shuttles to enable convenient change of direction of movement of magnets to enable separation of magnetic material from liquid.
Jangheung does not disclose that the second sub-assembly 300 comprises a magnetic drum. Jangheung discloses that non-magnetic sludge from the second sub-assembly 300 is sent to sludge processing (600), however, does not disclose what type of processing is done in the sludge processing.
Saho teaches an assembly (fig. 1) for treating contaminated fluid (wastewater), the assembly having a reactor (9b), a magnetic separator (14) separating magnetic particles and 
It would have been an obvious matter of design choice to one of ordinary skill in the art to use known type of magnetic separator such as drum separator to separate magnetic particles from a mixture, and use sludge dehydrator to further process sludge and remove liquid from sludge. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claims 29 and 32, Jangheung teaches that magnetic materials are added to the contaminated fluid contained in the reactor (refer paragraph [0014], [0027]).
Regarding claim 30, whether to use pump or to use gravity to supply the separated magnetic material from the second sub-assembly would have been an obvious matter of design choice to one of ordinary skill in the art based on whether the material can flow by gravity or require pumping.
Regarding claim 33, 
Regarding claims 35 and 36, Providing multiple second sub-assemblies is a mere duplication of parts in an assembly/apparatus. In In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one of ordinary skill in the art to select number of first and second sub-assemblies based on capacity and requirement of the system.
Regarding claim 37, it is evident from fig. 1 of Jangheung that the first sub-assembly (500) and second sub-assembly (300) are in parallel connection with the reactor (200). The limitation “adapted to run independently of each other” is reciting a manner of operating the sub-assembly. Since the sub-assemblies of Jangheung are connected in parallel, they are inherently capable of running independently of each other.
Regarding claim 38, Jangheung teaches an assembly (fig. 1) comprising: 
a reactor (200) containing contaminated fluid, the reactor having a mechanical mixer (refer fig. 5); 
at least one first sub-assembly (500) receiving semi-clean fluid from the reactor, retentate being delivered from the at least one first sub-assembly to the reactor (refer fig. 1); and 
at least one second sub-assembly (300) receiving sludge from the reactor via the reactive zone, the at least one second sub-assembly separating magnetic material from the received sludge, separated magnetic material being delivered from the at least one second sub-assembly to the reactor at the reactive zone (via conduit 371); 
wherein the at least one first sub-assembly and the at least one second sub-assembly run in parallel with respect to each other and to the reactor (refer fig. 1).
The reactor 200 is a sedimentation tank and therefore inherently comprises a sludge blanket. Jangheung does not disclose that the reactor 200 comprises a weir. However, sedimentation tanks comprising weirs to collect supernatants is well known in the art as evidenced by Peck. It would have been an obvious matter of design choice to one of ordinary skill in the art to apply a known technique (providing a weir) to a known device (a settling tank) to yield predictable results of collecting supernatant.
Jangheung does not teach that the first assembly (500) comprising self-cleaning magnetic shuttles.
Alford teaches a magnetic separator including a chamber 11 having inlets and outlets 12, 13 which together define a flow path 14. Axially extending tubes 15 are disposed in an array around the cross-section of the chamber 11 and the perforated baffle plate 18 divides the chamber 11 into top and bottom compartments 16, 17. Each tube contains a magnetic shuttle 19, which can be moved up and down the tube between separator and release positions using a pneumatic control system (abstract).
Jangheung and Alford are analogous inventions in the art of liquid treatment using magnetic separators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jangheung with teachings of Alford to use magnetic separator comprising self-cleaning magnetic shuttles to enable convenient change of direction of movement of magnets to enable separation of magnetic material from liquid.
Jangheung does not disclose that the second sub-assembly 300 comprises a magnetic drum. Jangheung discloses that non-magnetic sludge from the second sub-assembly 300 is sent to sludge processing (600), however, does not disclose what type of processing is done in the sludge processing.
Saho teaches an assembly (fig. 1) for treating contaminated fluid (wastewater), the assembly having a reactor (9b), a magnetic separator (14) separating magnetic particles and sludge, a secondary magnetic separator (51a) separating magnetic particles from the sludge, and dehydration unit (52f) for dehydration of sludge. Saho discloses that the magnetic separator (14) comprises a drum separating magnetic material from a mixture (refer fig. 2).
It would have been an obvious matter of design choice to one of ordinary skill in the art to use known type of magnetic separator such as drum separator to separate magnetic particles from a mixture, and use sludge dehydrator to further process sludge and remove liquid from sludge. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 40, Jangheung teaches that magnetic materials are added to the contaminated fluid contained in the reactor (refer paragraph [0014], [0027]).
Claims 22, 31 and 39 is rejected under 35 U.S.C. 103 as being unpatentable over Jangheung, in view of Peck, Alford and Saho as applied to claims 21, 28 and 38 above, and further in view of US 2011/0147291 (hereinafter referred as “Isogami”). 
Regarding claims 22, 31 and 39, modified Jangheung teaches limitations of claims 21, 28 and 38 as set forth above. Modified Jangheung does not disclose providing sludge from the reactor to a high shearing pump before passed to the second sub-assembly.
Isogami discloses a wastewater treatment apparatus comprising use of magnetic particles for flocculation and separation (abstract). Isogami teaches providing a high pressure pump to apply shear force to the magnetic force to improve efficiency recovery of magnetic particles (refer paragraphs [0019] and [0041]).
It would have been obvious to one of ordinary skill in the art to modify the assembly of modified Jangheung to include a high shear pump to transfer solids containing magnetic particles to improve efficiency of recovery of magnetic particles by applying shear force to the sludge as taught by Isogami.
Claims 24, 25, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jangheung, in view of Peck, Alford and Saho as applied to claims 21 and 28 above, and further in view of US 5944986 (hereinafter referred as ‘986).
Regarding claims 24, 25, 35 and 36
‘986 teaches a magnetic separation apparatus coagulates substances to be removed in liquid by adding magnetic substances and a flocculent to liquid to be treated and adsorbs and captures the thus obtained magnetic aggregates by utilizing magnetic field of magnetic substances which move relative to the liquid to be treated, and other magnetic separation apparatus comprising a magnetic filter which contains charging magnetic metallic elements placed in a magnetic field and which magnetically adsorbs and captures the magnetic aggregates, are appropriately combined to remove the magnetic aggregates from the liquid to be treated with good efficiency (abstract). In the embodiment of fig. 5, ‘986 discloses providing two magnetic separators (70a and 70b) in parallel such that when one of the two magnetic separation portions is back washed, the other thereof conducts purification operation.
It would have been obvious to one of ordinary skill in the art to provide multiple first and second sub-assemblies in the assembly of modified Jangheung to enable continuous operation while one of the separators is out of operation as taught by ‘986.
Response to Arguments
The indication of allowable subject matter for claim 21 as stated in the office action dated 09/20/2021 is hereby withdrawn in view of newly discovered prior art, KR 1990816 B1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5868939 teaches an apparatus for breaking emulsions using magnetic field.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777